Citation Nr: 1444142	
Decision Date: 10/03/14    Archive Date: 10/10/14

DOCKET NO.  14-28 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating higher than 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Becker, Counsel






INTRODUCTION

The Veteran had active duty for training (ACDUTRA) service from November 1988 to March 1989.  He served on active duty from November 1989 to August 1993, from January 2003 to April 2004, and from June 2008 to August 2009.

This claim comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

The Board shall decide a claim on appeal only after providing the appellant the opportunity to appear in person for a hearing.  38 U.S.C.A. § 7107(b) (West 2002).  A hearing therefore will be granted if the appellant or representative expresses a desire to so appear.  38 C.F.R. § 20.700(a) (2013).  Hearings may be requested when submitting the substantive appeal.  38 C.F.R. § 20.703 (2013).  Here, the appellant requested a hearing before a Veterans Law Judge of the Board via live videoconference when he submitted his August 2014 substantive appeal.  Arrangements have not been made yet for such a hearing.  The claim must be remanded for the RO to schedule that hearing.

Accordingly, a REMANDED is directed for the following:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Notify the Veteran and representative of the location, date, and time of the hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your claim.  38 C.F.R. § 20.1100(b) (2013).

